Citation Nr: 1424521	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for double vision due to head trauma.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary
INTRODUCTION

The Veteran served on active duty from June 1973 to August 1977 and from October 1979 to October 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In September 2013, the Board remanded this case for further development.

The Board notes that, during the pendency of this appeal, a specific claim of service connection for posttraumatic stress disorder (PTSD) was made separate from the psychiatric disability claim that had been made the subject of the appeal.  The PTSD claim was denied in a February 2012 rating decision, and the Veteran did not appeal that decision.  Consequently, the decision herein with regard to the claim of service connection for any acquired psychiatric disability should be taken to mean any such disability other than PTSD.


FINDINGS OF FACT

1.  The Veteran was involved in an motor vehicle accident in service that was the result of his drinking alcoholic beverages.

2.  Double vision and any psychiatric disability is not traceable to any other event coincident with military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have double vision (diplopia) that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for double vision or psychiatric symptoms.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to either condition until several years following separation.  Furthermore, the record contains no competent evidence suggesting a relationship between current disability and military service.  Additionally, the Veteran's lay statements describe an injury that was the result of his abuse of alcohol during service, which event he believes was the cause of his disabilities.  For all of these reasons, and as will be explained in greater detail below, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional relevant treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2013 remand, VA obtained the Veteran's Social Security Administration (SSA) records and associated them with the claims file.  VA also sent the Veteran an October 2013 letter asking for additional information on his claimed in-service injuries.  To date, the Veteran has not provided any additional information in response to that request.  Instead, the Veteran has submitted an April 2014 VCAA notice acknowledgement indicating that he has no other information to submit.  Thus VA has complied with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Double Vision

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As an initial matter, the Board notes that diplopia that is only occasional or correctable is not considered a disability.  38 C.F.R. § 4.79, Diagnostic Code 6090, Note 1.  At his March 2009 DRO hearing, he testified that he first noticed double vision on the rifle range in 1981.  California Department of Corrections (CDOC) treatment records from October 1995 show that he had a five-week history of diplopia and trauma to the lower orbital ridge.  March 1998 CDOC records also note the Veteran's complaints of seeing double for five weeks, noting that this had happened before.  While the Veteran has reported a long history of intermittent horizontal diplopia, this condition did not become chronic until 1999.  See May 2007 VA treatment record.  Thus, the current disability requirement is met with regard to the current diagnosis of chronic diplopia.

There is no record of a diagnosis of diplopia or any eye disorder during service.  Similarly, there is no record of any symptoms attributable to an eye disability during service.  At the time of his separation, the Veteran's eyes were found to be normal.  In the accompanying October 1982 report of medical history, the Veteran specifically denied having had any eye trouble.

In his March 2007 claim, the Veteran related his eye condition to head trauma while playing football during service.  He did not respond to a May 2007 request for more information regarding this claimed injury and treatment.  Instead, he amended his claim by relating his eye condition to head trauma following a motor vehicle accident during service.  See e.g., December 2007 Notice of Disagreement.  VA treatment records show the Veteran's reports of "a couple of football injuries in [19]91" in conjunction with a possible traumatic brain injury, but this record notes a history of double vision prior to that time.  See July 2007 VA treatment record.  As the Veteran has abandoned this theory of causation without further clarification, the Board does not find sufficient evidence of an in-service head trauma due to football injury that could be causally linked to his current double vision.

Turning to his claimed in-service automobile accident, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301.  In this case, the Veteran's lay evidence of an in-service motor vehicle accident is accompanied by his admission that this accident occurred because of his drinking alcoholic beverages.  See March 2009 decision review officer (DRO) hearing testimony, June 2013 Board hearing testimony.  Additionally, he described behaving in such a way as to avoid having any official report of the accident being made, thus preventing a line of duty determination.  See id.  Specifically, he testified that his immediate reaction to the accident was a desire to flee the scene and avoid the unwanted attention the noise of the impact brought.  He did not seek medical attention, but rather sought to clean himself up and then return the car.  While a fellow service member, E.V.C., did not mention alcohol in his description of the accident, the Board finds that acceptance of the Veteran's account of this accident includes acceptance of his admission of alcohol playing a role in the accident.  A formal line of duty determination or accident report might have indicated the extent of the Veteran's intoxication.  Absent that, the Board finds that drinking and then driving amount to an abuse of alcohol.  Any disability resulting from an abuse of alcohol may not be service connected.  38 U.S.C.A. §§ 1110, 1131.

In short, the in-service incurrence requirement is not met and the claim of service connection for double vision (diplopia) must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Psychiatric Disability

The record contains positive PTSD screens, a diagnosis of PTSD in August 2011, and earlier notations that a PTSD diagnosis needed to be ruled out.  See e.g., February 2010 VA treatment records.  As noted in the introduction, supra, the Veteran referred to a pending claim for PTSD in a January 2011 statement.  This was accepted as a new claim and denied in a February 2012 rating decision.  The Veteran did not appeal that decision.  

The Board is mindful of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  In this case, however, the question of service connection for PTSD has been considered separately and the Veteran did not appeal that decision.  As such, it is not before the Board.

In his March 2007 claim, the Veteran reported severe depression since his separation from service.  December 2006 VA treatment records show a diagnosis of major depression.  Later treatment records confirm this diagnosis.  Thus, the current disability requirement has been met with regard to depression.

There is no record of a diagnosis of depression or any psychiatric disorder during service.  Similarly, there is no record of any symptoms attributable to a psychiatric disability.  At the time of his separation, the Veteran's psychiatric system was found to be normal.  In the accompanying October 1982 report of medical history, the Veteran himself denied ever having had depression or excessive worry.  

Throughout the course of the appeal, the Veteran has claimed entitlement to service connection for depression due to the motor vehicle accident discussed above.  In his lay statements and hearing testimony, he has described behavioral and personality changes following that accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(holding that a lay person is competent to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  As explained above, however, the Veteran's account of this accident indicates that it was caused by abuse of alcohol and therefore any resulting disability is not one for which compensation may be paid.  38 U.S.C.A. §§ 1110, 1131.

Thus, the in-service incurrence requirement is not met and the claim of service connection for psychiatric disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Service connection for double vision due to head trauma is denied.

Service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


